DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined. Please note that the claims that have been examined are the replacement claims listed in the enclosed Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant's Information Disclosure Statements, filed on 03/15/2021 and 09/13/2021 have been received, and entered into the record. Accordingly, the information disclosure statement is being considered by the examiner. 
All NPL and Foreign documents are filed in the parent applications 14/989264, 15/959978 and 16/212513. The Office notes that the IDS fails to indicate the relevance of each of the items listed. Given the large number of items listed on the IDS submitted on 03/15/2021 (34 pages), the Office respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance, such as the pertinent paragraphs, columns and line numbers or drawings, which have caused each corresponding item to be listed on the IDS, since such action will insure that information pertinent to the validity of any issued patent will not be overlooked.
By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references.
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N-D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Pedro E. Puga on 01/10/2021.
The application has been amended as follows:
Replace all claims in their entirety filed on 03/15/2021 with the follow replacement claims:
1. 	An apparatus comprising:
an array of memory cells that are coupled to sense lines; and
a controller configured to:
	control a sensing circuitry, that is coupled to the sense lines, to perform a number of operations without transferring data via an input/output (I/O) line to:
	calculate an error code for the data stored in the array of memory cells;
	compare the error code with an initial error code for the data to determine whether the data has been modified; and

halting further execution of instructions via the sensing circuitry;
launching execution of a different number of instructions executable using the sensing circuitry; and
continuing to monitor the data.

2.	The apparatus of claim 1, wherein the controller is further configured to perform the particular action without notifying a host.

3.	The apparatus of claim 1, wherein the controller is further configured to notify a host that the data has been modified responsive to determining that the error code and the initial error code are not a same error code. 

4.	The apparatus of claim 3, wherein the controller is further configured to notify the host utilizing a data collection system. 

5.	The apparatus of claim 1, wherein the data comprises user data and/or executable instructions.

6.	The apparatus of claim 5, wherein the executable instructions comprise an operating system of a host.  

7.	The apparatus of claim 1, wherein the controller is configured to repetitively provide the instructions to the sensing circuitry at a given interval of time. 

8.	A method, comprising:
accessing, responsive to executing a boot sequence, at a controller a first error code for data stored in memory cells of an array, wherein the data is sensitive data associated with a host operating system (OS);
calculating on a sensing circuitry a second error code for the data, wherein an execution of a plurality of operations to calculate the second error code are distributed between an execution of a different plurality of operations;
determining at the controller whether the first error code and the second error code are a same error code; and 
responsive to a determination that the first error code and the second error code are not the same error code performing a particular action, 
wherein performing the particular action includes performing an action from a group of actions comprising:
halting further execution of instructions via the sensing circuitry;
launching execution of a different number of instructions executable using the sensing circuitry; and
continuing to monitor the sensitive data.


passwords; 
documents; and 
files. 

10.	The method of claim 8, wherein the sensitive data comprises static machine executable instructions. 

11.	The method of claim 10, wherein the static machine executable instructions are executable by a host and the sensing circuitry. 

12.	The method of claim 10, wherein the sensitive data comprises at least portions of the host OS.

13.	The method of claim 12, wherein the portions of the host OS comprise portions from a group including:
network services; 
a task manager; 
a memory management unit; and
a core. 

14. 	An apparatus comprising:

a controller configured to: 
refresh the data stored in the array of memory cells; and
control sensing circuitry;
the sensing circuitry coupled to the sense lines and configured to:
	store, responsive to executing a boot sequence, the data in a sense amplifier as part of the refresh, wherein the data is sensitive data associated with a host operating system (OS);
	calculate a first error code for the data; and
	compare the first error code with a second error code for the data to determine whether the data has been modified;
wherein the controller is further configured to, responsive to a determination that the data has been modified, performing a particular action wherein performing the particular action includes performing an action selected from a group of actions including:
halting further execution of instructions via the sensing circuitry;
launching execution of a different number of instructions executable using the sensing circuitry; and
continuing to monitor the sensitive data.

15.	The apparatus of claim 14, wherein the controller is configured to calculate the first error code and compare the first error code with the second error code to refresh the data.

16.	The apparatus of claim 14, wherein the data stored in the sense amplifier is used for refreshing the data and for comparing the first error code with the second error code.

17.	The apparatus of claim 14, wherein the controller is configured to determine whether the data stored in the sense amplifier is stored in memory cells within a memory address range.

18.	The apparatus of claim 17, wherein the sensing circuitry is controlled to calculate the first error code for the data and compare the first error code with the second error code based on a determination that the data stored in the sense amplifier initiated in memory cells that have the memory address that falls within the memory address range. 

19.	The apparatus of claim 17, wherein a host provided the memory address range.

20.	The apparatus of claim 14, wherein a host is configured to compare the first error code with the second error code at each refresh of the data.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to semiconductor memory apparatuses and methods, and more particularly, to apparatuses and methods related to calculating error codes on sensing circuitry.
The claimed invention as set forth in claim 1 (broadest claim) recites features such as:
An apparatus comprising:
an array of memory cells that are coupled to sense lines; and
a controller configured to:
	control a sensing circuitry, that is coupled to the sense lines, to perform a number of operations without transferring data via an input/output (I/O) line to:
	calculate an error code for the data stored in the array of memory cells;
	compare the error code with an initial error code for the data to determine whether the data has been modified; and
responsive to determining that the data has been modified, performing a particular action wherein performing the particular action includes an action selected from a group of actions comprising:
halting further execution of instructions via the sensing circuitry;
launching execution of a different number of instructions executable using the sensing circuitry; and
continuing to monitor the data.

The prior arts of record, namely Manning (US-20140250279), teach the same sensing circuitry described in FIG. 2 can be used to perform an N-input NAND function. Sensing circuitry such as that described in FIG. 2 can also enable performance of numerous logical operations in parallel For instance, in an array may having 14K columns, 16K logical operations can be performed in parallel, without transferring data from the array and sensing circuitry via a bus and/or without transferring data from the array and sensing circuitry via local 14 lines.
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the invention as a whole as set forth in claim 8.

The claimed invention as set forth in claim 8 recites features such as:
A method, comprising:
accessing, responsive to executing a boot sequence, at a controller a first error code for data stored in memory cells of an array, wherein the data is sensitive data associated with a host operating system (OS);

determining at the controller whether the first error code and the second error code are a same error code; and 
responsive to a determination that the first error code and the second error code are not the same error code performing a particular action, 
wherein performing the particular action includes performing an action from a group of actions comprising:
halting further execution of instructions via the sensing circuitry;
launching execution of a different number of instructions executable using the sensing circuitry; and
continuing to monitor the sensitive data.

The prior arts of record, namely Manning (US-20140250279), teach the same sensing circuitry described in FIG. 2 can be used to perform an N-input NAND function. Sensing circuitry such as that described in FIG. 2 can also enable performance of numerous logical operations in parallel For instance, in an array may having 14K columns, 16K logical operations can be performed in parallel, without transferring data from the array and sensing circuitry via a bus and/or without transferring data from the array and sensing circuitry via local 14 lines. 
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the invention as a whole as set forth in claim 8.

The claimed invention as set forth in claim 14 recites features such as:
An apparatus comprising:
an array of memory cells that are coupled to sense lines and that store data;
a controller configured to: 
refresh the data stored in the array of memory cells; and
control sensing circuitry;
the sensing circuitry coupled to the sense lines and configured to:
	store, responsive to executing a boot sequence, the data in a sense amplifier as part of the refresh, wherein the data is sensitive data associated with a host operating system (OS);
	calculate a first error code for the data; and
	compare the first error code with a second error code for the data to determine whether the data has been modified;
wherein the controller is further configured to, responsive to a determination that the data has been modified, performing a particular action wherein performing the 
halting further execution of instructions via the sensing circuitry;
launching execution of a different number of instructions executable using the sensing circuitry; and
continuing to monitor the sensitive data.

The prior arts of record, namely Manning (US-20140250279), teach the same sensing circuitry described in FIG. 2 can be used to perform an N-input NAND function. Sensing circuitry such as that described in FIG. 2 can also enable performance of numerous logical operations in parallel For instance, in an array may having 14K columns, 16K logical operations can be performed in parallel, without transferring data from the array and sensing circuitry via a bus and/or without transferring data from the array and sensing circuitry via local 14 lines. 
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the invention as a whole as set forth in claim 14.
claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        01/13/2022